Citation Nr: 1134621	
Decision Date: 09/15/11    Archive Date: 09/23/11

DOCKET NO.  06-37 045A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to a disability rating in excess of 30 percent for gastroesophageal reflux disease (GERD) with irritable bowel syndrome (IBS).


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1987 to March 1991 and from August 1995 to October 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In September 2008, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file.

In December 2008 and December 2009, the Board remanded this case for further evidentiary development.  The requested development was completed, and the remand orders were substantially complied with.  The case has now been returned to the Board for further appellate action.

In January 2010, the Veteran filed a formal claim for entitlement to a total disability rating based on individual unemployability due to multiple service-connected disabilities (TDIU), but such issue has not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

While further delay is regrettable, the Board finds that additional development is necessary.

The Veteran underwent a VA gastrointestinal examination in March 2009.  On that occasion, his GERD symptoms consisted of heartburn (controlled by medication) as well as periods of nausea and vomiting.  However, it was noted that there had been no episodes of hematemesis, overt melena, gastrointestinal bleeding, or bright red blood per rectum.  It was also noted that he had had no episodes of significant dysphagia.  The Veteran's IBS symptoms consisted of intermittent urgency, alternating periods of loose stools with constipation, and lower abdominal 
cramps (relieved by passing a bowel movement).  It was again noted that there 
had been no rectal bleeding.  It was noted that the Veteran weighed 144 pounds at this examination, representing an increase of 9 pounds from the March 2005 examination.  Thereafter, in a November 2009 statement, the Veteran argued that he only weighed 140 pounds at the time of this March 2009 examination.

During the course of the claim the evidence has not reflected material weight loss.  However, the Veteran recently submitted a statement from a VA registered dietician indicating that Ensure Plus had been prescribed.  The Board notes that in January 2010 the Veteran suffered a stroke with right hemiparesis.  Thus, it is unclear whether the need for Ensure is due to symptoms related to the Veteran's service connected GERD with irritable bowel syndrome.  Accordingly, the Board finds that a new VA examination should be scheduled to adequately address the current severity of the Veteran's service connected GERD with irritable bowel syndrome. 

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names and addresses of all medical care providers who treated him for GERD and irritable bowel syndrome since January 2010.  After securing the necessary release, the RO/AMC should request any relevant records identified by the Veteran.  In addition, obtain relevant VA treatment records from the VA Eastern Colorado Health Care System dating since March 2010.

2.  After the above has been completed to the extent possible, schedule the Veteran for esophagus/hiatal hernia and intestine examinations to determine the current severity of the Veteran's service connected GERD with irritable bowel syndrome.  The claims folder should be made available to and be reviewed by the examiner in conjunction with the examination.  All indicated tests deemed necessary should be conducted and the results reported.  

The examiner should address all symptomatology related to the Veteran's service connected GERD, status post Nissen fundoplication, with irritable bowel syndrome.  In addition, the examiner should provide an opinion as to whether the Veteran's prescription for Ensure Plus is due to symptomatology associated with his service connected GERD, status post Nissen fundoplication, with irritable bowel syndrome.  The rationale for any opinions expressed should be provided.

3.  After the development requested above has been completed to the extent possible, the RO/AMC should again review the record.  If any benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the appellant and representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


